Opinion issued September 30, 2004 

 

 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00909-CR
____________

IN RE SAMUEL ROY JACKSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
                Relator, Samuel Roy Jackson, requests that this Court compel respondent
to: (1) rule on his pro se petition for writ of habeas corpus, and (2) reduce the amount
of his pre-trial bond in cause number 952420, pending in the trial court.  We deny the
petition.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding). The relator must also provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).
               Relator has not provided us with a record that shows he filed anything in the
trial court, or otherwise requested relief from respondent.  See Tex. R. App. P. 52.3(j).
               In addition, the petition does not meet the requirements of the Texas Rules
of Appellate Procedure in that it does not certify that a copy was served on
respondent.  See Tex. R. App. P. 9.5.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).